Exhibit 10.2

 

Execution Copy

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT, dated as of September 17, 2015 (this “Agreement”),
by and between SFX Entertainment, Inc., a Delaware corporation (the “Company”),
Sillerman Investment Company III LLC, a Delaware limited liability company
(“SIC”), ESFX LLC, a Delaware limited liability company (“ESFX”) and Robert F.
X. Sillerman (“Sillerman” and, together with SIC and ESFX, the
“Stockholders”).  The Company and the Stockholders are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, as of the date hereof, each Stockholder “beneficially owns” (as such
term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) set forth opposite each Stockholders’
name on Schedule I attached hereto (such shares of Common Stock (except as
otherwise indicated on Schedule I), together with any other shares of Common
Stock the voting power over which such Stockholder acquires, during the period
from and including the date hereof through and including the date on which this
Agreement is terminated in accordance with its terms(such period, the “Voting
Period”), are collectively referred to herein as the “Subject Shares” of such
Stockholder);

 

WHEREAS, the Company has appointed a special committee (the “Special Committee”)
to conduct a process to solicit one or more proposals (each, a “Proposal”) from
prospective buyers (which may include the Stockholders) in an effort to sell the
Company to one of such buyers; and

 

WHEREAS, as part of the process established by the Special Committee for the
sale of the Company, the Stockholders have agreed, under the terms of this
Agreement, to support a transaction pursuant to a definitive transaction
agreement (a “Definitive Agreement”) recommended by the Special Committee (a
“Recommended Transaction”); and

 

WHEREAS, the Parties desire to formalize their agreement with respect to the
Stockholders’ support of certain Recommended Transactions.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound hereby, the Company and the
Stockholders hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 1.1                        Agreement to Vote.

 

(a)                                 Agreement to Vote the Subject Shares in a
Recommended Transaction.  Subject to Sections 1.1(b), 1.1(c), 1.2, 1.3 and 1.4,
each Stockholder hereby unconditionally and irrevocably agrees that, during the
Voting Period, at any duly called meeting of the stockholders of the Company (or
any adjournment or postponement thereof), and in any action by written consent
of the stockholders of the Company, each Stockholder shall, if a meeting is
held, appear at the meeting, in person or by proxy, or otherwise cause its
Subject Shares to be counted as present thereat for purposes of establishing a
quorum, and shall vote or consent (or cause to be voted or consented), in person
or by proxy, its Subject Shares (a) in favor of any Recommended Transaction (and
any actions required in furtherance thereof), (b) against any action, proposal,
transaction or agreement that would result in a breach in any respect of any
covenant, representation or warranty or any other obligation or agreement of the
Stockholders contained in this Agreement, (c) in favor of the adoption of a
Definitive Agreement for a Recommended Transaction, and (d) against the
following actions or proposals (other than the transactions contemplated by the
Definitive Agreement):  (i) any proposal in opposition to approval of a
Definitive Agreement for a Recommended Transaction or in competition with or
materially inconsistent with a Definitive Agreement for a Recommended
Transaction; and (ii) any other action or proposal involving the Company or any
subsidiary of the Company that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay, postpone or adversely affect the
transactions contemplated by a Definitive Agreement for a Recommended
Transaction or could reasonably be expected to result in any of the conditions
to the Company’s obligations under a Definitive Agreement for a Recommended
Transaction not being fulfilled; unless any such action or proposal is
recommended by the Special Committee.

 

(b)                                 Stockholder Proposal.  In the event that one
or more of the Stockholders, acting alone or with any of their respective
Affiliates, together with one or more other persons, provides the Company with a
Proposal to acquire the Company that is fully financed (i.e., a Proposal that
has no financing condition and that includes evidence reasonably acceptable to
the Special Committee of their ability to fund the Proposal in its entirety) (a
“Stockholder Proposal”) prior to the Special Committee’s recommendation of a
Recommended Transaction with any prospective buyer other than a Stockholder, the
provisions of Section 1.1(a), 1.2 and 1.3 shall be applicable only to a
Recommended Transaction from a prospective buyer that, by its terms provides
that the holders of Company Common Stock would receive at closing cash
consideration in an amount, or securities listed on a national securities
exchange with a trading value at the time of execution of a Definitive Agreement
with respect to such transaction, exceeding the consideration per share payable
pursuant to the Stockholder Proposal.  Nothing in this Section 1(b) shall be
construed to prohibit or otherwise limit the ability of the Stockholders to
submit a Proposal at any time that contains a price per share that, by its terms
provides that the holders of Company Common Stock would receive at closing cash
consideration in an amount, or securities listed on a national securities
exchange with a trading value at the time of execution of a Definitive Agreement
with respect to such transaction, exceeding the consideration per share payable
pursuant to the Definitive Agreement for a Recommended Transaction (a “Superior
Stockholder Proposal”).  In the event that one or more of the Stockholders
submits a Superior Stockholder Proposal that

 

2

--------------------------------------------------------------------------------


 

is fully financed (as defined in the parenthetical in the first sentence of this
Section 1(b)), the provisions of Section 1.1(a), 1.2 and 1.3 shall be applicable
only to a Recommended Transaction from a prospective buyer that, by its terms
provides that the holders of Company Common Stock would receive at closing cash
consideration in an amount, or securities listed on a national securities
exchange with a trading value at the time of execution of a Definitive Agreement
with respect to such transaction, exceeding the consideration per share payable
pursuant to the Superior Stockholder Proposal.

 

(c)                                  Notwithstanding anything herein to the
contrary, Sections 1.1(a), 1.2 and 1.3 shall be applicable only to a Recommended
Transaction if prior to or concurrently with the execution of the Definitive
Agreement with respect thereto, the Company and or the buyer shall have entered
into arrangements to provide for (x) the termination or replacement of all then
outstanding Sillerman Credit Supports, and the release of all collateral posted
pursuant thereto, (y) the release of the Stockholders and their respective
Affiliates from any and all support obligations under the Sillerman Credit
Supports and (z) the reimbursement of the Stockholders and their respective
Affiliates for all unreimbursed payments made by them in respect of the
Sillerman Credit Supports.  For the avoidance of doubt, the Parties acknowledge
and agree that (i) the amounts set forth on Exhibit A under the caption
“Outstanding Unreimbursed Payments” constitute all such unreimbursed payments as
of the date of this Agreement, and (ii) any such amounts that are reimbursed
prior to the execution of the Definitive Agreement with respect to a Recommended
Transaction shall be deemed removed from Exhibit A immediately upon such
reimbursement.  As of the date of this Agreement, “Sillerman Credit Supports”
means the guaranties of obligations of the Company and/or its Subsidiaries
provided by the Stockholders and listed on Exhibit A hereto.

 

(d)                                 No Contrary Agreements.  Subject to
Section 1.4, each Stockholder agrees not to, and shall cause its Representatives
not to, enter into any agreement, commitment or arrangement with any Person the
effect of which would be inconsistent with or violative of the provisions and
agreements contained in this Article I.

 

Section 1.2                                    Grant of Irrevocable Proxy.  Each
Stockholder hereby appoints the Company and any designee of the Company, and as
each Stockholder’s agent, proxy and attorney-in-fact, with full power of
substitution and resubstitution in the premises, to vote or act by written
consent during the Voting Period with respect to any and all of the Subject
Shares in accordance with Section 1.1, in each case subject to the receipt of
any requisite regulatory approvals, if required.  Each Stockholder shall
promptly cause a copy of this Agreement to be deposited with the Company at its
principal place of business.  Each Stockholder shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy.  Each Stockholder affirms that the irrevocable proxy set forth in
this Article II is given in connection with, and in consideration of, the
Company’s agreement to conduct the sale process, and that such irrevocable proxy
is given to the Company by each Stockholder to secure the performance of the
duties of each Stockholder under this Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 1.3                                    Nature of Irrevocable Proxy.  The
proxy and power of attorney granted pursuant to Section 1.2 to the Company by
each Stockholder shall (a) be irrevocable during the term of this Agreement,
(b) be deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy, (c) revoke any and all prior proxies and powers of attorney
granted by each Stockholder with respect to the Subject Shares and (d) not give
any subsequent proxy or power of attorney with respect to the Subject Shares,
other than a proxy necessary to permit each Stockholder to comply with
Section 1.1.  The power of attorney granted by each Stockholder herein is a
durable power of attorney and shall survive the dissolution, bankruptcy, death
or incapacity of each Stockholder and shall be binding upon the heirs, personal
representatives, successors or assigns of each Stockholder.  The proxy and power
of attorney granted hereunder shall terminate upon the termination of this
Agreement.  It is agreed that the Company and any designee of the Company shall
use the irrevocable proxy granted hereby only in accordance with applicable
law.  For the avoidance of doubt, the vote of the Company or any designee of the
Company shall control in any conflict between the vote by the Company or any
designee of the Company of the Subject Shares and any other vote by Stockholder
of the Subject Shares.

 

Section 1.4                                    Action in Stockholder Capacity
Only.  The Parties acknowledge that this Agreement is entered into by each
Stockholder in his or its capacity as an owner of Subject Shares and that
nothing in this Agreement shall in any way restrict or limit any Stockholder
from taking or authorizing any action or inaction in his or its capacity as a
director, officer or other fiduciary of the Company.  Further, nothing in this
Agreement shall be construed to impose any obligation or limitation on votes or
actions taken by any director, officer, general partner, member, employee, agent
or other representative (collectively, “Representatives”) of Stockholder in his
or her capacity as a director or officer of the Company.

 

COVENANTS

 

Section 1.5                                    Generally.

 

(a)                                 Each Stockholder agrees that during the
Voting Period, except as contemplated by the terms of this Agreement, it shall
not, and shall cause its Representatives not to, without the Company’s prior
written consent, (i) sell (including short sales), transfer, tender, assign or
otherwise dispose of (including by gift) (collectively, a “Transfer”) of any or
all of the Subject Shares (other than pursuant to a foreclose on such Subject
Shares pursuant to a bona fide lien or encumbrance on the Subject Shares;
(ii) grant any proxies or powers of attorney with respect to any or all of the
Subject Shares that would permit any action to be taken with respect to the
Subject Shares in contravention of Sections 1.1,1.2 or 1.3; or (iii) take any
action that would have the effect of preventing, impeding, interfering with or
adversely affecting such Stockholder’s ability to perform its obligations under
this Agreement, provided that it is understood that the pledge of any of the
Subject Shares in a bona fide loan transaction (and the Transfer of Subject
Shares in connection with a foreclosure with respect to such loan) shall not be
deemed to be a violation of this Section 2.1(a) and, in the event of such
Transfer, the transferred shares shall no longer be considered Subject Shares
for purposes of this Agreement.

 

(b)                                 In the event of a stock dividend or
distribution, or any change in the Common Stock by reason of any stock dividend
or distribution, split-up, recapitalization, combination, conversion, exchange
of shares or the like, the term “Subject Shares” shall be

 

4

--------------------------------------------------------------------------------


 

deemed to refer to and include the Subject Shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of the Subject Shares may be changed or exchanged or which are received in
such transaction.

 

Section 1.6                                    Standstill Obligations of the
Stockholder.  Each Stockholder covenants and agrees with the Company that,
during the Voting Period:

 

(a)                                 Such Stockholder shall not, nor shall such
Stockholder permit any of its Representatives to, nor shall such Stockholder act
in concert with or permit any of its Representatives to act in concert with any
person to make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the SEC) or powers of attorney or similar rights to vote, or seek to advise or
influence any person with respect to the voting of, any shares of Common Stock
in connection with a Recommended Transaction in respect of which the Stockholder
is required to vote in favor of, other than to (i) recommend that stockholders
of the Company vote in favor of the transactions contemplated by such
Recommended Transaction and any actions in furtherance thereof, and (ii) take
any other action to the extent consistent with Section 1.1 of this Agreement.

 

(b)                                 Such Stockholder shall not, nor shall such
Stockholder permit any Representative of such Stockholder to, nor shall such
Stockholder act in concert with or permit any Representative of such Stockholder
to act in concert with any person to, deposit any of the Subject Shares in a
voting trust or subject any of the Subject Shares to any arrangement or
agreement with any person with respect to the voting of the Subject Shares, in
each case that would be inconsistent with such Stockholder’s obligations under
Section 1.1 of this Agreement.

 

Section 1.7                                    Appraisal Rights.  Each
Stockholder agrees not to seek appraisal or assert any rights of dissent from
any Recommended Transaction that it may have under Section 262 of the DGCL (or
otherwise) and, to the extent permitted by applicable law, each Stockholder
hereby waives any rights of appraisal or rights to dissent from any Recommended
Transaction that it may have under Section 262 of the DGCL.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

Each Stockholder hereby represents and warrants to the Company as follows:

 

Section 2.1                                    Binding Agreement.  Each
Stockholder (a) if a natural person, is of legal age to execute this Agreement
and is legally competent to do so and (b) if not a natural person, (i) is a
corporation, limited liability company or partnership duly organized and validly
existing under the laws of the jurisdiction of its organization and (ii) has all
necessary power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby by
each Stockholder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of such Stockholder.  This
Agreement, assuming due authorization, execution and delivery hereof by the
Company, constitutes a legal, valid and binding obligation of Stockholder,
enforceable against each Stockholder in accordance with its terms (except as
such enforceability may be limited by

 

5

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 

Section 2.2                                    Ownership of Shares.  Schedule I
sets forth opposite each Stockholder’s name the number of shares of Common Stock
over which such Stockholder has record and beneficial ownership as of the date
hereof.  As of the date hereof, except as set forth on Schedule I, each
Stockholder is the lawful owner of the shares of Common Stock denoted as being
owned by such Stockholder on Schedule I, and has the sole power to vote or cause
to be voted such shares.  Except as set forth on Schedule I, each Stockholder
does not own or hold any right to acquire any additional shares of any class of
capital stock of the Company or other securities of the Company or any interest
therein or any voting rights with respect to any securities of the Company other
than the Subject Shares.  There are no claims for finder’s fees or brokerage
commissions or other like payments in connection with this Agreement or the
transactions contemplated hereby for which the Company or its subsidiaries will
be responsible as a result of arrangements made by the Stockholders.

 

Section 2.3                                    No Conflicts.

 

(a)                                 No filing with any governmental authority,
and no authorization, consent or approval of any other person is necessary for
the execution of this Agreement by each Stockholder and the consummation by each
Stockholder of the transactions contemplated hereby.

 

(b)                                 None of the execution and delivery of this
Agreement by each Stockholder, the consummation by each Stockholder of the
transactions contemplated hereby or compliance by each Stockholder with any of
the provisions hereof shall (i) conflict with or result in any breach of the
organizational documents of such Stockholder, as applicable, (ii) result in, or
give rise to, a violation or breach of or a default under any of the terms of
any material contract, understanding, agreement or other instrument or
obligation to which such Stockholder is a party or by which such Stockholder or
any of the Subject Shares or such Stockholder’s assets may be bound, or
(iii) violate any applicable order, writ, injunction, decree, judgment, statute,
rule or regulation, except for any of the foregoing as could not reasonably be
expected to impair such Stockholder’s ability to perform its obligations under
this Agreement.

 

Section 2.4                                    Reliance by the Company.  Each
Stockholder understands and acknowledges that the Company has authorized the
Special Committee to conduct the sale process for the Company in reliance upon
the execution and delivery of this Agreement by the Stockholders.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to each Stockholder as follows:

 

Section 3.1                                                Binding
Agreement. The Company is a Delaware corporation duly organized and validly
existing under the laws of the jurisdiction of its organization.  The Company
has all necessary corporate power and authority to execute and deliver this
Agreement

 

6

--------------------------------------------------------------------------------


 

and to consummate the transactions contemplated hereby.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby by the Company have been duly authorized by all necessary corporate
action on the part of the Company.  This Agreement, assuming due authorization,
execution and delivery hereof by Stockholder, constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditor’s rights, and to
general equitable principles).

 

Section 3.2                                    No Conflicts.

 

(a)                                 No filing with any governmental authority,
and no authorization, consent or approval of any other person is necessary for
the execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby.

 

(b)                                 None of the execution and delivery of this
Agreement by the Company, the consummation by the Company of the transactions
contemplated hereby or compliance by the Company with any of the provisions
hereof will (i) conflict with or result in any breach of the organizational
documents of the Company, (ii) result in, or give rise to, a violation or breach
of or a default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which the Company is a party or
by which the Company or any of its assets may be bound, or (iii) violate any
applicable order, writ, injunction, decree, judgment, statute, rule or
regulation, except for any of the foregoing as could not reasonably be expected
to impair the Company’s ability to perform its obligations under this Agreement.

 

ARTICLE IV

TERMINATION

 

Section 4.1                                    Termination.  This Agreement
shall automatically terminate, and neither the Company nor any of the
Stockholders shall have any rights or obligations hereunder and this Agreement
shall become null and void and have no effect upon the earliest to occur of
(a) the mutual written consent of the Company and the Stockholders,
(b) October 3, 2015 (or such later date as the Parties shall agree) or (c) the
date of termination of the Definitive Agreement for a Recommended Transaction in
accordance with its terms (unless such termination occurs in connection with the
Company entering into a Definitive Agreement for an alternative Recommended
Transaction); provided that if the Company enters into a Definitive Agreement
prior to October 3, 2015, the Stockholders’ obligation to vote in favor of the
adoption of such Definitive Agreement shall remain in effect (but only so long
as such agreement remains in not terminated or amended) until the earlier of
(i) a stockholder vote with respect to such agreement, and (ii) the six month
anniversary of the execution of such agreement.  The termination of this
Agreement shall not prevent any Party hereunder from seeking any remedies (at
law or in equity) against another Party hereto or relieve such Party from
liability for such Party’s breach of any terms of this
Agreement.  Notwithstanding anything to the contrary herein, the provisions of
Article VI (other than Section 6.2) shall survive the termination of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

MISCELLANEOUS

 

Section 5.1                                    Publication.  Each Stockholder
hereby permits the Company to publish and disclose in any forms, schedules or
other documents to be filed with the SEC such Stockholder’s identity and
ownership of the Subject Shares and the nature of its commitments, arrangements
and understandings pursuant to this Agreement.

 

Section 5.2                                    Further Assurances.  From time to
time, at the other Party’s request and without further consideration, each Party
shall execute and deliver such additional documents and take all such further
action as may be reasonably necessary or desirable to consummate the
transactions contemplated by this Agreement.

 

Section 5.3                                    Fees and Expenses.  Each of the
Parties shall be responsible for its own fees and expenses (including, without
limitation, the fees and expenses of investment bankers, accountants and
counsel) in connection with the entering into of this Agreement and the
consummation of the transactions contemplated hereby and by any Definitive
Agreement.

 

Section 5.4                                    Amendments, Waivers, etc. This
Agreement may not be amended, changed, supplemented, waived or otherwise
modified, except upon the execution and delivery of a written agreement executed
by each of the Parties hereto.  The failure of any Party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
Party hereto with its obligations hereunder, and any custom or practice of the
Parties at variance with the terms hereof shall not constitute a waiver by such
Party of its right to exercise any such or other right, power or remedy or to
demand such compliance.

 

Section 5.5                                    Notices.  All notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be deemed to have been duly given when delivered (a) in person, (b) by facsimile
with confirmation of transmission by the transmitting equipment, or (c) by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses or facsimile numbers or at such
other addresses or facsimile numbers as shall be specified by the Parties by
like notice:

 

If to the Company:

 

SFX Entertainment, Inc.

 

 

902 Broadway, 15th Floor

 

 

New York, New York 10010

 

 

Attention: Richard Rosenstein

 

 

Fax No.: (646) 417-7393

 

 

 

 

 

with a copy to:

 

 

 

 

 

Steptoe & Johnson LLP

 

 

1114 Avenue of the Americas

 

 

New York, NY 10036

 

 

Attention: Michael J.W. Rennock

 

 

Fax No.: (212) 506-3950

 

8

--------------------------------------------------------------------------------


 

If to the Stockholders:

 

Sillerman Investment Company III LLC

 

 

902 Broadway, 15th Floor

 

 

New York, NY 10010

 

 

Attn: Robert F. X. Sillerman

 

 

 

 

 

with a copy to:

 

 

 

 

 

Fried, Frank, Harris, Shriver & Jacobson LLP

 

 

One New York Plaza

 

 

New York, New York 10004

 

 

Attention: Philip Richter and Abigail Bomba

 

 

Fax No.: (212) 859-4000

 

Section 5.6                                    Headings.  The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

 

Section 5.7                                    Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any Party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

Section 5.8                                    Entire Agreement; Assignment. 
This Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the Parties, or any of them, with
respect to the subject matter hereof.  This Agreement shall not be assigned by
operation of law or otherwise without the prior written consent of the other
Party, except that the Company may assign all or any of its rights and
obligations hereunder to any direct or indirect wholly-owned subsidiary of the
Company.

 

Section 5.9                                    Parties in Interest.  This
Agreement shall be binding upon and inure solely to the benefit of each Party
hereto, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.

 

Section 5.10                             Interpretation.  When a reference is
made to an Article, Section or Schedule, such reference shall be to an Article,
Section or Schedule of or to this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  Unless the context requires otherwise, words using the singular or
plural number also include the plural or singular number, respectively, and the
use of any gender herein shall be deemed to include the other genders.  The
terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar words
refer to this entire Agreement.  The word “or” shall not be exclusive.  This

 

9

--------------------------------------------------------------------------------


 

Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting or causing any
instrument to be drafted.

 

Section 5.11                             Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

Section 5.12                             Specific Performance;
Jurisdiction.  The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Court of Chancery of the State
of Delaware or, if under applicable law exclusive jurisdiction over such matter
is vested in the federal courts, any court of the United States located in the
State of Delaware, this being in addition to any other remedy to which such
Party is entitled at law or in equity.  In addition, each of the Parties hereto
(a) consents to submit itself to the personal jurisdiction of the Court of
Chancery of the State of Delaware or any court of the United States located in
the State of Delaware in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement, (b) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (c) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the Court of Chancery of the State of
Delaware or, if under applicable law exclusive jurisdiction over such matter is
vested in the federal courts, any court of the United States located in the
State of Delaware and (d) consents to service being made through the notice
procedures set forth in Section 6.5.  Each of the Stockholder and the Company
hereby agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 6.5 shall be
effective service of process for any proceeding in connection with this
Agreement or the transactions contemplated hereby.

 

Section 5.13                             Waiver of Jury Trial.  EACH PARTY
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY TRANSACTION-RELATED PROCEEDING.

 

Section 5.14                             Counterparts.  This Agreement may be
executed by facsimile or other electronic means in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

Section 5.15                             No Partnership, Agency or Joint
Venture.  This Agreement is intended to create a contractual relationship
between Stockholder, on the one hand, and the Company, on the other hand, and is
not intended to create, and does not create, any agency, partnership, joint
venture or any like relationship between or among the parties hereto.  Without
limiting the generality of the foregoing sentence, each Stockholder (a) is
entering into this Agreement solely on its own behalf and shall not have any
obligation to perform on behalf of any other holder of Common Stock or any
liability (regardless of the legal theory advanced) for any breach of this
Agreement by any other holder of Common Stock and (b) by entering into this

 

10

--------------------------------------------------------------------------------


 

Agreement does not intend to form a “group” for purposes of Rule 13d-5(b)(1) of
the Exchange Act or any other similar provision of applicable Law.  To the
knowledge of each Stockholder, such Stockholder is not affiliated with any other
holder of Common Stock entering into a voting agreement with the Company in
connection with the Merger Agreement and has acted independently regarding its
decision to enter into this Agreement and regarding its investment in the
Company.

 

[Signature page to Voting and Support Agreement follows.]

 

11

--------------------------------------------------------------------------------


 

Execution Copy

 

IN WITNESS WHEREOF, the Company and each Stockholder have caused this Agreement
to be duly executed as of the day and year first above written.

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name:

Richard Rosenstein

 

 

Title:

Chief Financial Officer

 

 

 

 

 

/s/ Robert F.X. Sillerman

 

Robert F. X. Sillerman

 

 

 

 

 

Sillerman Investment Company III LLC

 

 

 

 

 

 

By:

/s/ Robert F.X. Sillerman

 

 

Name:

Robert F. X. Sillerman

 

 

Title:

Manager and Sole Member

 

 

 

 

 

 

EFSX LLC

 

 

 

 

 

 

By:

/s/ Robert F.X. Sillerman

 

 

Name:

Robert F. X. Sillerman

 

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Ownership of Common Stock

 

Stockholder

 

Number of Shares

Robert F. X. Sillerman

 

·                  As of the date hereof, Mr. Sillerman holds 2,701,000 shares
of Common Stock subject to nominee agreements; such shares shall not be
considered Subject Shares from and after the time such shares are requested by
the beneficiaries thereof and the transfer of such shares to the beneficiary
thereof shall not constitute a violation of this Agreement.

 

·                  Mr. Sillerman beneficially owns shares of Common Stock
subject to options. Mr. Sillerman cannot vote such shares unless and until he
exercises such options; nothing in this Agreement shall be interpreted as
requiring Mr. Sillerman to exercise such options or vote the shares subject to
such options prior to the exercise thereof. The options are subject to
forfeiture in accordance with the terms thereof

 

·                  Mr. Sillerman holds 1,333,000 shares of restricted Common
Stock, which are subject to forfeiture in accordance with the terms thereof.

 

 

 

Sillerman Investment Company III LLC (“SIC”). Mr. Sillerman is the sole member
and manager of SIC and is deemed the beneficial owner of the shares held by SIC

 

29,960,263 shares of Common Stock

 

 

 

ESFX LLC (“ESFX”). Mr. Sillerman is the manager of ESFX and holds the sole power
to vote or direct the vote of the shares held by ESFX.

 

2,189,950 shares of Common Stock

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Sillerman Credit Supports

 

1.                                      Commitment Letter dated March 13, 2015
between Sillerman Investment Company III LLC (“SIC”) and SFX Entertainment, Inc.
(the “Company”) relating to SIC’s commitment to make available up to $31.5
million in cash collateral to secure revolving loans under the Company’s credit
agreement.

 

2.                                      Guarantee by Mr. Sillerman dated
August 25, 2015 in favor of Paul Hastings LLP guaranteeing payment of fifty
percent (50%) of the legal fees related to the Moreno, et al. v. SFX
Entertainment, Inc. trial, for a maximum of $1.0485 million, plus up to $700,000
of the trial fee.

 

3.                                      Guarantee by Mr. Sillerman dated June 4,
2015 in favor of Monumental Productions Beheer B.V. guaranteeing payment of cash
obligations in the amount of EUR 4,714,285.71 relating to the purchase of 100%
of the issued and outstanding capital stock of Monumental.

 

4.                                      Guarantee by Mr. Sillerman dated July 7,
2015 in favor of React Presents, Inc., Clubtix, Inc., Lucas King and Jeffery
Callahan (collectively the “Holders”), guaranteeing payment of cash obligations
up to $7 million relating to the promissory note issued by SFX
Entertainment, Inc. for cash amounts due under the Asset and Membership Interest
Purchase Agreement between the Holders and SFX-React Operating LLC.

 

5.                                      Springing guarantee by Mr. Sillerman
dated July 14, 2015 in favor of Spotify AB guaranteeing payment of up to $10
million of any outstanding amount of the advance made by Spotify.

 

Outstanding Unreimbursed Payments

 

1.                                      Payment by Mr. Sillerman to sellers of
React business on June 4, 2015 for earnout amounts owed by SFX in the amount of
$1 million.

 

2.                                      Payment by Mr. Sillerman to ID&T BVBA on
June 5, 2015 for festival costs in the amount of $999,000.

 

3.                                      Payment by SIC to Nightlife Holdings LLC
on August 31, 2015 for earnout amounts owed by SFX in the amount of $
$1,362,514.

 

4.                                      Payment by SIC to sellers of React
business on September 3, 2015 for earnout amounts owed by SFX in the amount of
$2 million.

 

14

--------------------------------------------------------------------------------